United States Court of Appeals
                                                                                           Fifth Circuit
                                                                                         F I L E D
                            UNITED STATES COURT OF APPEALS
                                                                                           May 20, 2004
                                 FOR THE FIFTH CIRCUIT
                                                                                     Charles R. Fulbruge III
                                  _________________________                                  Clerk
                                         No. 03-20844
                                    SUMMARY CALENDAR
                                  _________________________

UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

   v.

DANIEL DAVIS,

                       Defendant - Appellant;

______________________________________________________________________________

                 On Appeal from the United States District Court for the
                              Southern District of Texas
                                  (H-02-CR-634-1)
______________________________________________________________________________

Before REYNALDO G. GARZA, HIGGINBOTHAM, and DeMOSS, Circuit Judges.

REYNALDO G. GARZA, Circuit Judge:1

        In this appeal, we review Daniel Davis’ (hereinafter, “Davis”) sentence of 151 months’

imprisonment imposed after he pleaded guilty to (1) conspiracy to violate the laws of the United

States by receiving, possessing, selling, and disposing of stolen firearms, (2) aiding and abetting

the receiving, possessing, selling, and disposing of firearms, (3) theft from a federal firearms

licensee, and (4) receipt of a firearm while under indictment.


        1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                 -1-
       Though Davis pleaded guilty to the burglary of a gun range, he argues that he did not

posses any firearms upon entering the gun range, and that his subsequent possession of the stolen

firearms after breaking into the gun range does not satisfy the nexus requirement for possession

for the purposes of U.S.S.G. § 2K2.1(b)(5). We disagree.

       This court has held that subsequent possession of firearms satisfies the nexus requirement

for possession because those firearms could have been used to facilitate the crimes at issue. See

United States v. Armstead, 114 F.3d 504, 512 (5th Cir. 1997); United States v. Mitchell, 166 F.3d
748, 754 (5th Cir. 1999). Based upon the facts in this case, the district court did not clearly err in

applying the U.S.S.G. § 2K2.1(b)(5) increase.

       Davis next argues that his three prior state robbery convictions should be treated as a

single conviction for the purposes of calculating his criminal history score and base offense level

because Davis was sentenced for all three crimes at the same time. Davis also argues that the

robberies were committed to achieve the common goal of supporting Davis’ drug habit. Again,

we disagree with Davis’ argument.

       Davis committed one robbery on February 21, 2001 and two robberies on February 28,

2001. Further, though the three robberies may have shared a common motive, that is not

sufficient evidence to consider the offenses related under U.S.S.G. § 4A1.2(a)(2) for the purposes

of calculating Davis’ criminal history score. See United States v. Robinson, 187 F.3d 516, 519

(5th Cir. 1999). Thus, the district court properly relied on the Presentencing Report and did not

clearly err in finding that no functional consolidation of the offenses had occurred in the state

court. See Mitchell, 166 F.3d at 754; Buford v. United States, 532 U.S. 59, 64 (2001).

       For the foregoing reasons, we uphold the sentence and conviction. AFFIRMED.


                                                  -2-